United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 95-4223
                                 ___________

Shelby Harris,                      *
                                    *
           Appellant,               *
                                    *
      v.                            *
                                    * Appeal from the United States
J. D. Kaver, Functional Unit        * District Court for the
Manager; Phillip Higgins,           * Western District of Missouri.
COII; John Sigler, Caseworker;      *
Charles Kirsh, Assistant            *       [UNPUBLISHED]
Caseworker; Greg Mullarkey,         *
COI; J. Pedro, COI; William         *
Wade, Director of CMS; Cain,        *
Nurse at CMCC,                      *
                                    *
           Appellees.               *
                               ___________

                   Submitted:    March 19, 1997

                        Filed:   March 20, 1997
                                 ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________


PER CURIAM.


     Shelby Harris, a Missouri prisoner, appeals from the grant of summary
judgment by the District Court1 in favor of defendants in his 42 U.S.C.
§ 1983 (1994) action.   Having reviewed the record and




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri, adopting the reports and
recommendations of the Honorable William A. Knox, United States
Magistrate Judge for the Western District of Missouri.
the parties’ briefs, we conclude that the judgment of the District Court
was correct.   Accordingly, we affirm.   See 8th Cir. R. 47B.   Additionally,
we deny Harris’s motion for legal materials.


     A true copy.



           Attest:



                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                                    -2-